COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER ON MOTION


Cause Number:             01-18-00593-CR
Trial Court Cause
Number:                   1493076D
Style:                    Juan Jesus Villarreal
                          v. The State of Texas
Date motion filed*:       December 23, 2019
Type of motion:           Motion for Rehearing
Party filing motion:      Appellant
Document to be filed:     N/A

Is appeal accelerated?    YES         NO

Ordered that motion is:

             Granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge’s signature: /s/ Sarah Beth Landau
                          Acting for the Court

Panel consists of Justice Lloyd, Justice Goodman, Justice Landau

Date: April 28, 2020